DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because:
The first sentence (“when the processing unit is disclosed”) is grammatically incorrect and must be reworded.
The third sentence (“there is no currently executing,”) is grammatically incorrect and must be reworded.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The disclosure is objected to because of the following informalities:
On page 7, line 6, insert --be-- after “to”.
On page 9, line 2, replace “response” with --respond--.
On page 12, line 23, delete “be”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Delete “and” at the end of the 3rd to last paragraph.
Claim 5 is objected to because of the following informalities:
In line 2, replace “ISR” with --interrupt service routine (ISR)--.  The abbreviation should be spelled out prior to its first appearance.
Claim 6 is objected to because of the following informalities:
Please clarify whether the idle context is actually loading the absolute address or whether the kernel is loading this address (specification, page 14, lines 19-20).
In line 2, replace “interrupt service routine (ISR)” with --ISR--.
Claim 8 is objected to because of the following informalities:
Delete “and” at the end of the 3rd to last paragraph.
Claim 12 is objected to because of the following informalities:
In line 2, replace “ISR” with --interrupt service routine (ISR)--.  The abbreviation should be spelled out prior to its first appearance.
Claim 13 is objected to because of the following informalities:
Please clarify whether the idle context is actually loading the absolute address or whether the kernel is loading this address (specification, page 14, lines 19-20).
Claim 15 is objected to because of the following informalities:
In line 3, delete the comma after “device”.
Delete “and” at the end of the 3rd to last paragraph.
Claim 19 is objected to because of the following informalities:
In line 2, replace “ISR” with --interrupt service routine (ISR)--.  The abbreviation should be spelled out prior to its first appearance.
Claim 20 is objected to because of the following informalities:
Please clarify whether the idle context is actually loading the absolute address or whether the kernel is loading this address (specification, page 14, lines 19-20).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1 (on page 18, line 17), “the current task”, which could refer to “a current task” in lines 13-14 or line 15.  It is recommended that applicant replace the two paragraphs spanning lines 13-17 with --if there is a current task currently being executed by the processing unit, executing a save context routine to store all context associated with the current task in a first memory region;--.
In claims 8 and 15, “the current task” for similar reasons.  A similar fix may be applied.
All dependent claims are rejected for being indefinite due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Margetts, U.S. Patent Application Publication No. 2020/0293366 A1.
Referring to claim 1, Margetts has taught a method to minimize time consumed for context switches in a multi-task software environment, the method executed by a kernel executing on a processing unit (the scheduling is ultimately performed by some software (kernel), as the hardware alone does nothing.  It is hardware+software that cause the environment to operate and schedule tasks), the method comprising:
a) assigning each task in the multi-task software environment a state (see FIG.3A, state 310a), where the state is indicative of an ability of the task to be executed and tasks that are ready to be executed are in a ready state (from FIG.3A and paragraph [0039], state 310A indicates task A is ready.  For purposes of applying Margetts, the examiner notes that only tasks A, B, and C (i.e., the non-null tasks) map to the claimed tasks.  Task D is not a normal task like ;
b) determining that a context switch is to be initiated (see paragraph [0040] and FIG.3A, point 2, which is when task A yields to another task (a context switch is performed));
c) determining if there is a task currently being executed by the processing unit, referred to as a current task (from paragraph [0032], “when a task yields to another task” constitutes determining that is a task currently being executed);
d) if there is a current task, executing a save context routine to store all context associated with the current task in a first memory region (see paragraph [0032].  When a currently executing task yields to another task, the yielding task’s context is saved to a stack area (memory region));
e) determining if there are any tasks in the ready state (see FIGs.3A-3B.  When task A yields at point 2, the system determines if there are any ready tasks.  From FIG.3B, the ready tasks are B and C);
f) if there is at least one task in the ready state, selecting one of the at least one task to execute, referred to as a next task (see FIG.3B, as there is at least one ready task (per state 310b), the arbiter chooses task C); and
g) executing a restore context routine to restore all context associated with the next task from a second memory region (from paragraph [0053], when switching tasks, the context of the yielding task is saved, and the context of the selected task is restored (to pick up from where it last left off)); and
if there is no task in the ready state, applying an idle context (from FIG.3D and paragraph [0044], if there is no non-null task ready, an idle context including the address of task D (TASK_D_EP) is applied).
Referring to claim 2, Margetts has taught the method of claim 1, wherein applying an idle context comprises loading an address of an idle context handler in the processing unit (see paragraph [0044] and note the address TASK_D_EP of the idle/null context handler is loaded).
Referring to claim 3, Margetts has taught the method of claim 2, wherein the idle context handler places the processing unit in a low power state (see paragraph [0045]).
Referring to claim 4, Margetts has taught the method of claim 2, wherein each task comprises an associated region of memory referred to as a task control block, where context and other information is stored (from the end of paragraph [0032], each task has an associated stack area to store state needed to carry out that task), and wherein the idle context handler does not have a task control block (this is inherent.  A null task would not require state information (e.g. math results stored in registers, state/flag indicators indicating (result status (e.g. overflow, zero, negative, carry, etc.).  It is this state that would form the task control block.  In other words, the task control block would comprise data that is needed to restore a task to a point where it previously left off.  To simply put the processor to sleep, for instance, the idle/null task does not need to track overflow, carry, or other states, nor are math results (or other results) required.  The null task simply puts the processor to sleep each time and does not rely on information from a previous time the null task put the processor to sleep.  Thus, there is no task control block for the idle/null context.  Note that the idle task is not limited to a task that puts the processor to sleep.  It may be some other background task (paragraph [0045])).
Referring to claim 7, Margetts has taught the method of claim 1, wherein if there is no current task, the kernel does not store any context prior to restoring context for the next task (if there is no current task, i.e., the processor is sleeping, no context is stored for the null-task that put the processor to sleep.  When another task (A, B, or C) become ready, the processor will wake and the context of the selected ready task will be restored.
Claim 8 is rejected for similar reasons as claim 1.  Note that software is that causes the system to operate is inherently stored in a non-transitory storage media such as RAM, cache, disk, etc..
Claims 9-11 and 14-18 are respectively rejected for similar reasons as claims 2-4, 7-8, and 2-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margetts in view of Kodama et al., U.S. Patent Application Publication No. 2005/0028159 A1 (herein referred to as Kodama).
Referring to claim 5, Margetts has taught the method of claim 4, but has not taught wherein the idle context handler uses an ISR stack to store any associated information.  However, Kodama has taught that the idle task may store associated information in a stack also used for processing an interrupt.  This can be done because it does not matter if the information the idle context handler uses an ISR stack to store any associated information.
Referring to claim 6, Margetts, as modified, has taught the method of claim 5, wherein the idle context loads an absolute address into an interrupt service routine (ISR) stack pointer (again, because each task includes its own stack to which associated information is written, the pointer to the currently-executing task’s stack must be loaded.  Because the stack used by the null task is also used by an interrupt, the address of the stack used by the null task is loaded into an ISR stack pointer).
Claims 12-13 and 19-20 are respectively rejected for similar reasons as claims 5-6 and 5-6.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim has taught a null task that address a next address register which is loaded with a microinstruction address to perform a No-Op function (or system control/monitoring).
Lindsley has taught an idle task without context.
Barry has taught RTOS Task Switching Implemented in C.
Frank has taught writing of a new real-time kernel with an idle task and context switching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183